DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 02/28/22 have been entered in the case. Claims 1, 5-9, 18-31 are pending; and claims 2-4, 10-17 are cancelled.

Claim Objections
Claims 21 and 22 objected to because of the following informalities:  the limitation “correspondence of base part” should be changed as --- correspondence of the base part ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 2017/0216524) in view of Sarnoff (US 3,811,441).
Regarding claim 1, Haider discloses a cartridge for an infusion pump 256 (Figs. 3A-3B), see marked up figure below, for controlled administration of drugs to a human or animal body, comprising: a housing (an outer sleeve covers around a vessel 308) and a vessel 308 of cylindrical shape. It is well-known in the art that the vessel made of glass material for providing better quality of storage.  Therefore, hereinafter, Examiner calls the vessel 308 as glass vessel.
Haider discloses that said glass vessel having a cylindrical portion with an open proximal end (wherein a plunger 313 inserts therein) closed by a slidable piston 313 (Fig. 3) and a distal end having an opening closed by a pierceable membrane (via pierceable member 309) and provided with a neck, said housing enclosing said glass vessel, see marked up figure below. 
It is well-known in the art that the housing of the cartridge is made of plastic material for saving cost of manufacturing; the housing has a proximal end and a distal end adapted to receive the proximal end of the vessel and the distal end of the vessel, respectively, 
wherein the proximal end of the housing is provided with a pair of fitting formations (threads on both sides) integrally formed on the housing, and adapted to enable the cartridge to be fastened to an infusion pump 256/314 (Figs. 3A-3B), Page 3 of 13wherein the housing consists of a cylindrical base part (see marked up figure), which is provided with an inner flange (see marked up figure) for abutment of the vessel and on which the fitting formations are formed, and a neck part (upper part of the housing, see marked up figure) that can be fastened to the base part by fitting formations (via threads) for retaining the glass vessel  between the base part and the neck part of the housing; wherein the fitting formations are configured so as to make separation of the neck part  from the base part difficult or substantially impossible, whereby the glass vessel and the housing form a disposable assembly (as for intended use purpose), and wherein the neck part is sized in length so as to enclose a whole of the cylindrical portion of the vessel 308; and 
wherein retention of the vessel 308 within the housing is ensured by the distal end of the housing provided by the neck part having a tapered inner wall forming an abutment surface for an upper tapered portion of the vessel extending between the cylindrical portion and the neck of the vessel, thereby urging the vessel against the inner flange of the base part of the housing, see marked up figure below.  
  
    PNG
    media_image1.png
    371
    642
    media_image1.png
    Greyscale

Haider does not disclose the fitting formation as a bayonet fitting formation. Haider does not disclose that the neck part that can be fastened to the base part by snap fitting formations for retaining the glass vessel between the base part and the neck part of the housing, as required in the claimed invention.  It is noted that the neck part in Haider that fastened to the base part by threads formation for retaining the glass vessel between the base part and the neck part of the housing. 
Sarnoff discloses a cartridge 12 comprising: a housing 14 and a vessel 28 of cylindrical shape, 
wherein a proximal end of the housing 14 is provided with a pair of bayonet fitting formations 38 integrally formed on the housing 14, Page 3 of 13wherein the housing consists of a cylindrical base part 40, which is provided with an inner flange 41 for abutment of the vessel 28 and on which the fitting formations 38 are formed, and a neck part 14 that can be fastened to the base part 40 by snap fitting formations (40 & 43) for retaining the vessel 28 between the base part 40 and the neck part 14 of the housing wherein the snap fitting formations (40 & 43) are configured so as to make separation of the neck part 14 from the base part 40 difficult or substantially impossible; whereby the vessel and the housing form a disposable assembly (as for intended use purpose).
Note: Although Sarnoff does not explicitly use the term of bayonet fitting; however, labels, statements of intended use, or functional language do not structurally distinguish claims over prior art, which can function in the same manner, be labeled in the same manner or be used in the same manner.  See In re Pearson, Ex parte Minks, and In re Swinehart.  Therefore, it is fair enough to call the fitting formations 38 in Sarnoff as a pair of bayonet fitting formations. 
Since Haider and Sarnoff are both from the same field of endeavor, the purpose disclosed by Sarnoff would have been recognized in the pertinent art of Haider.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the equivalent of fitting formation (or bayonet fitting formation) in Sarnoff and fitting formation (thread connection) in Haider for their use in the connection/securing art and the selection of any of these known equivalent to secure/attach in two or more components (base and neck of the housing and vessel) would be within the level of ordinary skill in the art.  See marked up figure above.
Note: since the fitting/thread formations in Haider is replaced by the bayonet fitting formations of Sarnoff.  Therefore, Haider and Sarnoff discloses that the proximal end of the housing is provided with a pair of bayonet fitting formations integrally formed on the housing, Page 3 of 13wherein the housing consists of a cylindrical base part, which is provided with an inner flange for abutment of the vessel and on which the fitting formations are formed, and a neck part that can be fastened to the base part by snap fitting formations for retaining the vessel between the base part and the neck part of the housing; wherein the snap fitting formations are configured so as to make separation of the neck part from the base part difficult or substantially impossible; whereby the glass vessel and the housing formed a disposable assembly (as for intended use purpose).  The Haider in view of Sarnoff device comprising: retention of the vessel 308 within the housing is ensured by the distal end of the housing provided by the neck part having a tapered inner wall forming an abutment surface for an upper tapered portion of the vessel extending between the cylindrical portion and the neck of the vessel, thereby urging the vessel against the inner flange of the base part of the housing, see marked up figure – Haider in view of Sarnoff below.  

    PNG
    media_image2.png
    585
    757
    media_image2.png
    Greyscale

Regarding claim 5, Haider in view of Sarnoff discloses all the claimed subject matter as required.  Sarnoff discloses that the snap fitting formations (40 & 43) comprise a pair of diametrically opposite teeth 40, 42 & 43 formed on the base part 40 of the housing, and a pair of diametrically opposite 18, 22 & 24 seats formed on the neck part 14 of the housing; see Figs. 1-3 in Sarnoff.  

Claims 6-8, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 2017/0216524) in view of Sarnoff (US 3,811,441) and further in view of Herbst et al. (US 6,132,414).
Regarding claims 6 & 19, Haider in view of Sarnoff discloses all the claimed subject matter as required except for the limitation that a connection element adapted to be arranged at the distal end of Page 4 of 13the vessel for fluidically connecting an inside of the vessel to an infusion set.
Herbst discloses an injection device comprising: a vessel 21; a connection element 93 adapted to be arranged at the distal end of Page 4 of 13the vessel for fluidically connecting an inside of the vessel (via a piercing element 83) to an infusion set 19.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haider in view of Sarnoff with providing a connection element adapted to be arranged at the distal end of Page 4 of 13the vessel, as taught by Herbst, for fluidically connecting an inside of the vessel to an infusion set in slow rate.
               
    PNG
    media_image3.png
    166
    339
    media_image3.png
    Greyscale

Regarding claims 7 & 20, Haider in view of Sarnoff and Herbst discloses all the claimed subject matter as required. Herbst discloses that wherein the connection element 93 comprises at a proximal end a piercing element 83 for piercing a membrane 85 of the vessel, and at a distal end, a fitting (93 for connection to the infusion set 19.  
Regarding claims 8 & 18, similar to the rejection of claims 6-7, 19 & 20 above, Haider in view of Sarnoff and Herbst discloses all the claimed subject matter as required except for the limitation that connection element, arranged at the distal end of the vessel, to outwardly protrude for fluidically connecting an inside of the vessel to an infusion set.  
Haider discloses that the neck part of the housing has an opening (at adjacent to outer threads) sized so as to enable connection element 93 (of Herbst, as modified by Herbst), arranged at the distal end of the vessel, to outwardly protrude (at 93 in Herbst) for fluidically connecting an inside of the vessel (via a piercing element 83) to an infusion set 19.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haider in view of Sarnoff with providing a connection element adapted to be arranged at the distal end of Page 4 of 13the vessel, as taught by Herbst, for fluidically connecting an inside of the vessel to an infusion set in slow rate.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 2017/0216524) in view of Sarnoff (US 3,811,441) and further in view of Herbst et al. (US 6,132,414) and Cane’ (US D659,234).
Haider in view of Sarnoff discloses all the claimed subject matter as required in the claimed invention.  Haider further discloses that the infusion pump 256 (306 & 314 in Fig. 3B) connected to the cartridge 308, in Fig. 3A. 
 Haider in view of Sarnoff does not disclose the limitations that: 
a) a connection element adapted to be arranged at the distal end of Page 4 of 13the vessel for fluidically connecting an inside of the vessel to an infusion set; 
b) the housing comprises a pair of wings that can be hinged to the infusion pump and are capable of preventing a connection element from slipping out when inserted in the glass vessel housed within the housing, said wings comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, said "L"-shaped portions are mutually adjacent and close the housing frontally, thus preventing slipping out of said connection element inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of a drug.  
Herbst discloses an injection device comprising: a vessel 21; a connection element 93 adapted to be arranged at the distal end of Page 4 of 13the vessel for fluidically connecting an inside of the vessel (via a piercing element 83) to an infusion set 19.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haider in view of Sarnoff with providing a connection element adapted to be arranged at the distal end of Page 4 of 13the vessel, as taught by Herbst, for fluidically connecting an inside of the vessel to an infusion set in slow rate.
Haider in view of Sarnoff and further in view of Herbst does not disclose that: the pair of wings that can be hinged (flexible) to the infusion pump and are capable of preventing a connection element from slipping out when inserted in the glass vessel within the housing; said wings comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, said "L"-shaped portions are mutually adjacent and close the housing frontally, thus preventing slipping out of said connection element inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of a drug.  
Cane discloses an infusion device comprising: a housing, for a cartridge/syringe/ampoule for an infusion pump; wherein the housing comprises a pair of wings (see marked up figure below) that can be hinged/flexed, i.e. open and closed, in Figs. 1-2, to the infusion pump and are capable of preventing a cartridge from slipping out when inserted in the glass vessel housed within the housing (when the wings being closed, in Fig. 1), said wings comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, Fig. 1, said "L"-shaped portions are mutually adjacent and close the housing frontally, thus preventing slipping out of said cartridge inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of the drug.  
                      
    PNG
    media_image4.png
    167
    263
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device (i.e. a cap device 310) of Haider in view of Sarnoff and further in view of Herbst with providing a pair of wing can be hinged to the infusion pump; wherein the wings including L-shaped portion oriented inwardly towards to the vessel, when the housing being mounted on the pump, when the wings being closed configured, the L-shaped portions located adjacent and close the housing frontally, as taught by Cane, in order to improve the housing device for holding the components inside the housing more firmly and to prevent of slipping out of the connection element inserted in a front end of the vessel.
Note: Haider discloses a cap 310 for protecting a whole unit of cartridge during handling or before use.  Giving teaching of Cane, a pair of wings in Cane is replacing to the cap 310 in Haider, for the purposes of not only protecting the cartridge unit during handling or before use but also during and after use such that holding the cartridge unit (including the components inside the housing of the cartridge) more firmly and to prevent of slipping out of the connection element inserted in a front end of the vessel.
  Thus, Haider in view of Sarnoff and further in view of Herbst and Cane device comprising: the housing comprises a pair of wings that can be hinged to the infusion pump and are capable of preventing the connection element (as modified by Herbst, e.g. the connection element having a piercing member inserting into the vessel/syringe) from slipping out when inserted in the glass vessel housed within the housing, said wings (as modified by Cane) comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, said "L"-shaped portions are mutually adjacent and close the housing frontally. In other words, the pair of wings (as modified by Cane) are covering an entire unit of the cartridge, thus preventing slipping out of said connection element inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of the drug.  

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 2017/0216524) in view of Sarnoff (US 3,811,441) and further in view of Abry et al. (US 7,976,514).
Regarding claim 21, Haider in view of Sarnoff discloses all the claimed subject matter as required.  Haider in view of Sarnoff does not discloses that the vessel is retained in correspondence of the base part via mutual engagement between an annular projection provided at a base of the vessel 28 and a corresponding annular seat provided in the base part.
Abry discloses an injection device comprising: a vessel 5; a housing 21; wherein the vessel 5 is retained in corresponded of a base part 21a via mutual engagement between an annular projection 5b provided at the base of the vessel and a corresponding annular seat 21a provided in the base part of the housing, see marked up figure Haider et al. in view of Sarnoff and further in view of Abry et al. below. 

    PNG
    media_image5.png
    799
    940
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify a proximal portion of the housing and a proximal of the syringe in the cartridge device of Haider in view of Sarnoff with providing an annular projection provided at a base of the vessel and a corresponding annular seat provided in the base part of the housing, as taught by Abry, in order to improve the housing device for holding the housing and the vessel more firmly.
Thus, Haider in view of Sarnoff and further in view of Abry device comprising: the vessel is retained in correspondence of the base part via mutual engagement between an annular projection provided at a base of the vessel 28 and a corresponding annular seat provided in the base part.
Regarding claim 22, Haider discloses a cartridge for an infusion pump 256 (Figs. 3A-3B), see marked up figure below, for controlled administration of drugs to a human or animal body, comprising: 
a housing (an outer sleeve covers around a vessel 308) and a vessel 308 of cylindrical shape. It is well-known in the art that the vessel made of glass material for providing better quality of storage.  Therefore, hereinafter, Examiner calls the vessel 308 as a glass vessel.
Haider discloses that said glass vessel having a cylindrical portion with an open proximal end (wherein a plunger 313 inserts therein) closed by a slidable piston 313 (Fig. 3) and a distal end having an opening closed by a pierceable membrane (via pierceable member 309) and provided with a neck, said housing enclosing said glass vessel, see marked up figure above in the rejection in claim 1. 
It is well-known in the art that the housing of the cartridge is made of plastic material for saving cost of manufacturing; the housing has a proximal end and a distal end adapted to receive the proximal end of the vessel and the distal end of the vessel, respectively, 
wherein the proximal end of the housing is provided with a pair of fitting formations (threads on both sides) integrally formed on the housing, and adapted to enable the cartridge to be fastened to an infusion pump 256/314 (Figs. 3A-3B), 
Page 3 of 13wherein the housing consists of a cylindrical base part (see marked up figure), which is provided with an inner flange (see marked up figure) for abutment of the vessel and on which the fitting formations are formed, and a neck part (upper part of the housing, see marked up figure) that can be fastened to the base part by fitting formations (via threads) for retaining the glass vessel  between the base part and the neck part of the housing; 
wherein the fitting formations are configured so as to make separation of the neck part from the base part difficult or substantially impossible, whereby the glass vessel and the housing form a disposable assembly (as for intended use purpose);
wherein the neck part is sized in length so as to enclose a whole of the cylindrical portion of the vessel 308; and 
Haider does not disclose the fitting formation as a bayonet fitting formation. Haider does not disclose that the neck part that can be fastened to the base part by snap fitting formations for retaining the glass vessel between the base part and the neck part of the housing, as required in the claimed invention.  Note: the neck part in Haider that fastened to the base part by threads formation for retaining the glass vessel between the base part and the neck part of the housing.  Haider does not disclose the vessel is retained in correspondence of the base part via mutual engagement between an annular projection provided at a base of the vessel and a corresponding annular seat provided in the base part.
Sarnoff discloses a cartridge 12 comprising: a housing 14 and a vessel 28 of cylindrical shape, 
wherein a proximal end of the housing 14 is provided with a pair of bayonet fitting formations 38 integrally formed on the housing 14, Page 3 of 13wherein the housing consists of a cylindrical base part 40, which is provided with an inner flange 41 for abutment of the vessel 28 and on which the fitting formations 38 are formed, and a neck part 14 that can be fastened to the base part 40 by snap fitting formations (40 & 43) for retaining the vessel 28 between the base part 40 and the neck part 14 of the housing wherein the snap fitting formations (40 & 43) are configured so as to make separation of the neck part 14 from the base part 40 difficult or substantially impossible; whereby the vessel and the housing form a disposable assembly (as for intended use purpose).
Note: Although Sarnoff does not explicitly use the term of bayonet fitting; however, labels, statements of intended use, or functional language do not structurally distinguish claims over prior art, which can function in the same manner, be labeled in the same manner or be used in the same manner.  See In re Pearson, Ex parte Minks, and In re Swinehart.  Therefore, it is fair enough to call the fitting formations 38 in Sarnoff as a pair of bayonet fitting formations. 
Since Haider and Sarnoff are both from the same field of endeavor, the purpose disclosed by Sarnoff would have been recognized in the pertinent art of Haider.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the equivalent of fitting formation (or bayonet fitting formation) in Sarnoff and fitting formation (thread connection) in Haider for their use in the connection/securing art and the selection of any of these known equivalent to secure/attach in two or more components (base and neck of the housing and vessel) would be within the level of ordinary skill in the art.  See marked up figure above.
Note: since the fitting/thread formations in Haider is replaced by the bayonet fitting formations of Sarnoff.  Therefore, Haider and Sarnoff discloses that the proximal end of the housing is provided with a pair of bayonet fitting formations integrally formed on the housing, Page 3 of 13wherein the housing consists of a cylindrical base part, which is provided with an inner flange for abutment of the vessel and on which the fitting formations are formed, and a neck part that can be fastened to the base part by snap fitting formations for retaining the vessel between the base part and the neck part of the housing; wherein the snap fitting formations are configured so as to make separation of the neck part from the base part difficult or substantially impossible; whereby the glass vessel and the housing formed a disposable assembly (as for intended use purpose).  The Haider in view of Sarnoff device comprising: retention of the vessel 308 within the housing is ensured by the distal end of the housing provided by the neck part having a tapered inner wall forming an abutment surface for an upper tapered portion of the vessel extending between the cylindrical portion and the neck of the vessel, thereby urging the vessel against the inner flange of the base part of the housing, see marked up figure – Haider in view of Sarnoff below.  

    PNG
    media_image2.png
    585
    757
    media_image2.png
    Greyscale

Haider in view of Sarnoff discloses all the claimed subject matter as required.  Haider in view of Sarnoff does not discloses that the vessel is retained in correspondence of the base part via mutual engagement between an annular projection provided at a base of the vessel 28 and a corresponding annular seat provided in the base part.
Abry discloses an injection device comprising: a vessel 5; a housing 21; wherein the vessel 5 is retained in corresponded of a base part 21a via mutual engagement between an annular projection 5b provided at the base of the vessel and a corresponding annular seat 21a provided in the base part of the housing, see marked up figure Haider et al. in view of Sarnoff and further in view of Abry et al. below. 

    PNG
    media_image5.png
    799
    940
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify a proximal portion of the housing and a proximal of the syringe in the cartridge device of Haider in view of Sarnoff with providing an annular projection provided at a base of the vessel and a corresponding annular seat provided in the base part of the housing, as taught by Abry, in order to improve the housing device for holding the housing and the vessel more firmly.
Thus, Haider in view of Sarnoff and further in view of Abry device comprising: the vessel is retained in correspondence of the base part via mutual engagement between an annular projection provided at a base of the vessel 28 and a corresponding annular seat provided in the base part.
Regarding claim 23, Haider in view of Sarnoff and further in view of Abry discloses all the claimed subject matter as required in the claim 22 above.  Sarnoff discloses that the snap fitting formations (40 & 43) comprise a pair of diametrically opposite teeth 40, 42 & 43 formed on the base part 40 of the housing, and a pair of diametrically opposite 18, 22 & 24 seats formed on the neck part 14 of the housing; see Figs. 1-3 in Sarnoff.  

Claims 24-26, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 2017/0216524) in view of Sarnoff (US 3,811,441) and further in view of Abry et al. (US 7,976,514) as applied to claim 22 above, and further in view of Herbst et al. (US 6,132,414).
Regarding claims 24 & 29, Haider in view of Sarnoff and further in view of Abry discloses all the claimed subject matter as required except for the limitation that a connection element adapted to be arranged at the distal end of Page 4 of 13the vessel for fluidically connecting an inside of the vessel to an infusion set.
Herbst discloses an injection device comprising: a vessel 21; a connection element 93 adapted to be arranged at the distal end of Page 4 of 13the vessel for fluidically connecting an inside of the vessel (via a piercing element 83) to an infusion set 19.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haider in view of Sarnoff and further in view of Abry with providing a connection element adapted to be arranged at the distal end of Page 4 of 13the vessel, as taught by Herbst, for fluidically connecting an inside of the vessel to an infusion set in slow rate.
               
    PNG
    media_image3.png
    166
    339
    media_image3.png
    Greyscale

Regarding claims 25 & 30, Haider in view of Sarnoff further in view of Abry and further in view of Herbst discloses all the claimed subject matter as required. Herbst discloses that wherein the connection element 93 comprises at a proximal end a piercing element 83 for piercing a membrane 85 of the vessel, and at a distal end, a fitting (93 for connection to the infusion set 19.  
Regarding claims 26 & 28, Haider in view of Sarnoff further in view of Abry and further in view of Herbst discloses all the claimed subject matter as required except for the limitation that connection element, arranged at the distal end of the vessel, to outwardly protrude for fluidically connecting an inside of the vessel to an infusion set.  
Haider discloses that the neck part of the housing has an opening (at adjacent to outer threads) sized so as to enable connection element 93 (of Herbst, as modified by Herbst), arranged at the distal end of the vessel, to outwardly protrude (at 93 in Herbst) for fluidically connecting an inside of the vessel (via a piercing element 83) to an infusion set 19.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haider in view of Sarnoff further in view of Abry and further in view of Herbst with providing a connection element adapted to be arranged at the distal end of Page 4 of 13the vessel, as taught by Herbst, for fluidically connecting an inside of the vessel to an infusion set in slow rate.
Regarding claim 31, Haider in view of Sarnoff further in view of Abry and further in view of Herbst discloses all the claimed subject matter, as discussed in the claims 22 and 29 above.  The Haider in view of Sarnoff further in view of Abry and further in view of Herbst device comprising: retention of the vessel within the housing is ensured by the distal end of the housing provided by the neck part having a tapered inner wall forming an abutment surface for an upper tapered portion of the vessel extending between the cylindrical portion and the neck of the vessel, thereby urging the vessel against the inner flange of the base part of the housing, see similar marked up figure – Haider in view of Sarnoff above.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 2017/0216524) in view of Sarnoff (US 3,811,441) and further in view of Abry et al. (US 7,976,514) as applied to claim 22 above, and further in view of Herbst et al. (US 6,132,414) and Cane’ (US D659,234).
Haider in view of Sarnoff and further in view of Abry discloses all the claimed subject matter as required in the claimed invention.  Haider further discloses that the infusion pump 256 (306 & 314 in Fig. 3B) connected to the cartridge 308, in Fig. 3A. 
 Haider in view of Sarnoff and further in view of Abry does not disclose the limitations that: 
a) a connection element adapted to be arranged at the distal end of Page 4 of 13the vessel for fluidically connecting an inside of the vessel to an infusion set; 
b) the housing comprises a pair of wings that can be hinged to the infusion pump and are capable of preventing a connection element from slipping out when inserted in the glass vessel housed within the housing, said wings comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, said "L"-shaped portions are mutually adjacent and close the housing frontally, thus preventing slipping out of said connection element inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of a drug.  
Herbst discloses an injection device comprising: a vessel 21; a connection element 93 adapted to be arranged at the distal end of Page 4 of 13the vessel for fluidically connecting an inside of the vessel (via a piercing element 83) to an infusion set 19.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haider in view of Sarnoff with providing a connection element adapted to be arranged at the distal end of Page 4 of 13the vessel, as taught by Herbst, for fluidically connecting an inside of the vessel to an infusion set in slow rate.
Haider in view of Sarnoff and further in view of Herbst does not disclose that: the pair of wings that can be hinged (flexible) to the infusion pump and are capable of preventing a connection element from slipping out when inserted in the glass vessel within the housing; said wings comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, said "L"-shaped portions are mutually adjacent and close the housing frontally, thus preventing slipping out of said connection element inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of a drug.  
Cane discloses an infusion device comprising: a housing, for a cartridge/syringe/ampoule for an infusion pump; wherein the housing comprises a pair of wings (see marked up figure below) that can be hinged/flexed, i.e. open and closed, in Figs. 1-2, to the infusion pump and are capable of preventing a cartridge from slipping out when inserted in the glass vessel housed within the housing (when the wings being closed, in Fig. 1), said wings comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, Fig. 1, said "L"-shaped portions are mutually adjacent and close the housing frontally, thus preventing slipping out of said cartridge inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of the drug.  
                      
    PNG
    media_image4.png
    167
    263
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device (i.e. a cap device 310) of Haider in view of Sarnoff and further in view of Abry and Herbst with providing a pair of wing can be hinged to the infusion pump; wherein the wings including L-shaped portion oriented inwardly towards to the vessel, when the housing being mounted on the pump, when the wings being closed configured, the L-shaped portions located adjacent and close the housing frontally, as taught by Cane, in order to improve the housing device for holding the components inside the housing more firmly and to prevent of slipping out of the connection element inserted in a front end of the vessel.
Note: Haider discloses a cap 310 for protecting a whole unit of cartridge during handling or before use.  Giving teaching of Cane, a pair of wings in Cane is replacing to the cap 310 in Haider, for the purposes of not only protecting the cartridge unit during handling or before use but also during and after use such that holding the cartridge unit (including the components inside the housing of the cartridge) more firmly and to prevent of slipping out of the connection element inserted in a front end of the vessel.
  Thus, Haider in view of Sarnoff, further in view of Abry and further in view of Herbst and Cane device comprising: the housing comprises a pair of wings that can be hinged to the infusion pump and are capable of preventing the connection element (as modified by Herbst, e.g. the connection element having a piercing member inserting into the vessel/syringe) from slipping out when inserted in the glass vessel housed within the housing, said wings (as modified by Cane) comprising, at a distal end, a corresponding "L"-shaped portion oriented inwardly, towards the vessel, when the housing is mounted on the pump, whereby, when the wings are in their closed configuration, said "L"-shaped portions are mutually adjacent and close the housing frontally. In other words, the pair of wings (as modified by Cane) are covering an entire unit of the cartridge, thus preventing slipping out of said connection element inserted in the front end of the vessel, at a pierceable membrane provided therein for outflow of the drug.  

Response to Arguments
Applicant's arguments filed 02/28/22 have been fully considered but they are not persuasive. 
1) Applicant argues that: Sarnoff discloses the latches 40 from the first position (Fig. 2) to the second position (Fig. 3) by pressing the latch cap 38 in forward direction, thereby, the catch 42 engages the locking flange to main the unit in the second position. Applicant further states that Sarnoff requires the user/patient to slide the entire ampoule forward within the hold to convert the device from a storage position to a ready-for-use position. Contrary to the teaching of Sarnoff, in the claimed invention as amended, stable retention of the vessel inside the housing is ensured through the tapered inner wall of the housing engaging a corresponding tapered portion of the vessel and the inner flange of the housing abutting the opposite edge of the vessel. 
In response, the Fig. 13b in the current application only shows the snap fitting formation 236 being locked in the second position for retention the vessel inside the housing.  A person skilled in the art would recognize that the snap fitting formation 236 being unlocked in the first position, e.g. when the snap fitting formation 236 being released or unattached into the diametrically opposite seat 237.  At this first position, the vessel inside the housing not being secured in the retention the vessel inside the housing.  
Similarly, Sarnoff discloses the device is in a first position (Fig. 2); and in a second position (Fig. 3).  As seen in Figs. 2-3 in Sarnoff, the user can slide/push the latch cap 38 & the ampoule in forward direction or the user can press the cylindrical holder barrel 14 down/backward direction to lock the vessel in stable retention of the vessel inside the housing.  It is noted the claim 1 is a structure claim, not a method step of performing.  If the structures of the device include all the structures in the claimed invention.  Then, the device of the prior art meets the requirement of the claimed invention.  In this case, the Fig. 2 still describes that the latch cap 38 can perform a function such as stable retention of the vessel inside the housing.  And as discussed in the rejection above, Haider in view of Sarnoff (with the marked- up figure provided above), discloses the limitation of retention of the vessel within the housing is ensured through the tapered inner wall of the housing engaging a corresponding tapered portion of the vessel and the inner flange of the housing abutting the opposite edge of the vessel. 

2) Applicant further states that: the vessel 50 is firmed maintained in this position at all times and remains stationary relative to the housing.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the vessel 50 is firmed maintained in this position at all times and remains stationary relative to the housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With the said in the response to argument part 1) above, the snap fitting formation 236 is unlocked and at this position, the vessel 50 is no longer in firmly secured within the housing  230.  In addition, the claim 1 does not requires that the vessel being in firmly position at all times.  The claim 1 only requires that the retention of the vessel within the housing is ensured by the distal end of the housing provided by the neck part having a tapered inner wall forming an abutment surface of an upper tapered portion of the vessel extending between the cylindrical portion and the neck of the vessel.  As discussed in the rejection in claim 1 above, Haider (or Haider in view of Sarnoff) discloses all the claimed subject matter as required in the claim 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783